Mr. Chief Justice Simpson,
dissenting. I think that .the order of Judge Pressley substantially denied the right of trial by jury claimed by the appellant, and the appeal being from this order, I think the proceeding below should be stayed until the appellant can be heard upon the claim which he makes. In this, of course, 1 neither express nor intimate an opinion as to the merits of the appeal, but simply that appellant should be heard on the question which he raises, before further proceedings in the 'case.
Appeal dismissed.